Dismissed and Memorandum Opinion filed February 2, 2006








Dismissed and Memorandum Opinion filed February 2,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01159-CV
____________
 
LEWIS NELSON
and wife, DEBORAH NELSON, Appellants
 
V.
 
STATE FARM
LLOYDS, ELAINE ROGERS and VERONICA SILVA, Appellees
 

 
On Appeal from the
164th District Court
Harris County, Texas
Trial Court Cause
No.
04-03644
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 10,
2005.  On January 27, 2006, the parties
filed a joint motion to dismiss the appeal in accordance with the parties= agreement.  See Tex. R. App. P. 42.1(a)(2).  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 2, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman.